Citation Nr: 1747936	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  10-24 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), acute respiratory disease, asthma, and bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel





INTRODUCTION

The Appellant was on active duty for training (ACDUTRA) with the U.S. Army Reserve from February 1981 to May 1981.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, CA.  The Appellant filed a Notice of Disagreement (NOD) in October 2009 and a Statement of the Case (SOC) was issued in April 2010.  The Appellant filed her Substantive Appeal via a VA Form 9 in June 2010.  Thus, the Appellant perfected a timely appeal of the issue.

This appeal was previously before the Board in April 2015, April 2016, and May 2017, at which times the Board remanded the claim for further development.  The matter is once again before the Board for appellate consideration of the issues on appeal. 

The Board notes that it has previously found that the Appellant's service in the Army Reserve is qualifying military service (ACDUTRA). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of this electronic record, as well as the Appellant's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  The Appellant's COPD did not manifest during, or as a result of military service. 

2.  The Appellant's chronic bronchitis is a sub-type of her COPD and unrelated to in-service diagnoses of bronchitis and asthmatic bronchitis.

3.  In-service diagnoses of acute respiratory disease and asthmatic bronchitis were episodic, reversible conditions that are unrelated to the Appellant's current COPD diagnosis.

4.  The Appellant does not have a current diagnosis of asthma. 


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), acute respiratory disease, asthma, and bronchitis are not met.  38 U.S.C.A. § 101(2), (21)-(24), 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), (c)(1), (d), 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).

Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

VA's duty to notify was satisfied by a May 2009 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The Appellant's VA and private treatment records and reports have been obtained. The Appellant has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal. The Appellant was provided VA examinations and medical opinions, in April 2009, September 2015 and June 2017.  These reports are adequate because they are based upon consideration of the relevant facts particular to this Appellant's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board finds that VA's duty to assist has been met.

The Board is also satisfied that there has been substantial compliance with the May 2017 remand directives, which included obtaining an addendum medical opinion.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).  An addendum opinion was provided in June 2017.  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

Applicable laws and regulations

The term "veteran' is defined as "a person who served in the active military, navel, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2016).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a) (2016).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by the National Guard of any state.  38 U.S.C.A. § 101(21), (22) (West 2014); 38 C.F.R. § 3.6(c)(1) (2016).

Active military, naval, or air service also include any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2016).  INACDUTRA means, inter alia, duty (other than full-time duty) prescribed for Reserves, and includes duty (other than full-time duty) under sections 316 [detail of members of Army National Guard for rifle instruction of civilians], 502 [required drill and exercises], 503 [participation in field exercises], 504 [National Guard school and small arms competition], and 505 [Army and Air Force school and field exercises] of title 32 performed by members of the National Guard of any state.  38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2016).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Factual Background and Analysis

A February 1981 service treatment record indicates a diagnosis of acute respiratory disease. 

April 1981 treatment records indicate diagnoses of bronchitis and asthmatic bronchitis.

The Appellant underwent a VA examination in August 2009.  The Appellant reported that she used a nebulizer and an inhaler and had at one point been on Prednisone.  She developed pneumonia in 2001 and reported getting bronchitis that required antibiotics approximately two times per year but reported that the condition was getting progressively worse.  The examiner noted that she had reviewed the Appellant's claims file and saw one notation that the Appellant was seen for bronchitis while on active duty for training.  The Appellant was diagnosed with smoking related COPD and the examiner opined that it was non-service connected.  See August 2009 VA Examination Report.

In her October 2009 Notice of Disagreement, the Appellant stated that she began basic training in South Carolina in February 1981 and that at that time her lungs were normal.  She contends that she began to develop lung problems shortly after basic training and was admitted to the base hospital on three different occasions.  The Appellant asserted that she was told that the fumes from weapons solvents and the pollen in the local area were contributing to her diminished lung capacity.  She reported that one of her attacks was brought on while cleaning her weapon and that all other times she experienced breathing problems occurred during physical training or while running.  The Appellant asserted that these problems began in service and have continued to the present.  In response to a VA notation that she was seen for bronchitis, the Appellant related that she did not have any condition like that prior to military service and had not been treated for bronchitis at any time.  Regarding the finding that her COPD was smoking related, the Appellant contends that she did not smoke prior to or during basic training and that she subsequently smoked off and on for the next 20 years, but not continuously.  She further asserted that she smoked less than one pack a day when she did smoke.  See October 2009 Notice of Disagreement. 

The Appellant underwent a VA examination in September 2015.  The examiner opined that it was less likely than not that the Appellant's current COPD was etiologically related to service because COPD is a progressive, irreversible lung condition that is characterized by airflow limitations that is not fully reversible due to cellular changes (hyperplasia and accumulation), mucus secretion and fibrosis of respiratory elastic fibers that results in the loss of lung tissue integrity. Alternatively, the examiner explained, acute respiratory disease and asthmatic bronchitis are reversible lung conditions that result in an episodic, transient change in the lung function without cellular changes and fibrosis.  Based upon this, the examiner indicated that she was in full agreement with the August 2009 VA examiner in opining that the Veteran's COPD was smoking related and unconnected to service.  As such she opined that it was at least as likely as not that the Appellant's claimed respiratory conditions to include COPD were related to smoking rather than an acute respiratory event.  Thus, she opined that it was less likely than not that the Appellant's claimed lung condition was related to, caused by and/or aggravated by her time in military service because of the distinct differences in the pathogenesis of diseases.  See September 2015 addendum opinion. 

Regarding the Appellant's chronic bronchitis, the examiner commented that current medical literature defined chronic bronchitis as a subtype of COPD.  She further explained, citing relevant medical literature, that chronic bronchitis is defined as a chronic productive cough for three months in each of two successive years in a patient in whom other causes of chronic cough (e.g. bronchiectasis) have been excluded.  Clinically, there is diffuse airway obstruction resulting from airway inflammation, thickening of the mucosal tissue and increased mucus secretions.  Chronic bronchitis is irreversible with bronchodilators.  On the contrary, acute respiratory disease is a common term used for an acute bronchitis that is self-limiting and transient.  Acute bronchitis is medically defined as an inflammation of the large airways of the lung and is usually self-limited to a period of up to three weeks.  Further, clinically, the inflamed lining of the bronchiole and narrowing of the lung branches is a reversible condition most often associated with viral infections.  Acute bronchitis is reversible with bronchodilators, thus confirming the Appellant's lay statements that indicated that her acute respiratory condition (acute bronchitis) improved with the use of an inhaler.  The examiner opined that therefore it was at least as likely as not that the Appellant's chronic bronchitis related to and was caused by and aggravated by her COPD.  Id.

Lastly, the examiner opined that it was less likely than not that the Appellant's in-service acute respiratory disease and/or asthmatic bronchitis related to her current diagnosis of asthma because of known confounders and risk factors that relate long-term smoking to the development of COPD with chronic bronchitis.  Id.

In a May 2017 remand, the Board found that the September 2015 VA examination adequately addressed the issue of whether the Appellant's current COPD was related to the acute respiratory disease and asthmatic bronchitis that occurred while in service.  However, the Board requested clarification as to whether the Appellant's current bronchitis and any current asthma were related to the acute respiratory disease and asthmatic bronchitis that occurred in service. 

Subsequently, the Appellant underwent a VA examination in June 2017.  The examiner opined that the claimed condition was less likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  As rationale the examiner noted that the Appellant was seen for "acute respiratory disease" indicated by a treatment record on February 18, 1981.  Following that event, the Appellant was seen for "bronchitis" on April 6, 1981 and "asthmatic bronchitis" on April 16, 1981as noted on treatment records.  The examiner explained that the course of treatment and details of examination were not indicated on those records, however the Appellant reported that she was given inhaler treatment at the time.  The examiner explained that acute respiratory disease is a common term used for an acute bronchitis that self-limiting and transient.  Further he noted that asthmatic bronchitis is a common term used to describe asthmatic symptoms in those with acute bronchitis incidences.  See June 2017 VA Examination.

The examiner noted a January 2003 treatment note, over 20 years after active duty service, which noted complaints of asthma problems and assessed bronchitis.  An April 2003 medical note from D.W., FNP assessed bronchitis and noted complaints of productive cough with yellow sputum.  A medical note from March 2006 by Dr. H. B. noted that the Appellant had a positive history of smoking, notes of asthma, COPD, and prescription inhaler refills. Id.

The examiner noted that the Appellant's August 2009 VA examination indicated that the Appellant reported a 20 year smoking history of one pack per day when she had a pulmonary function examination.  In the June 2017 VA examination the Veteran was diagnosed with COPD, smoking related.  The examiner explained that COPD is a progressive obstructive disease of the lungs which worsens over time and is considered irreversible with no known cure.  COPD is characterized by poor long-term airflow and includes symptoms of shortness of breath and cough with sputum production.  The medical literature indicates that the primary cause of COPD is tobacco smoke and typically develops through exposure over several decades.  The examiner opined that given its chronic nature, the Appellant's current bronchitis is better defined by medical literature as a chronic bronchitis, a sub-type of COPD.  The Appellant's longstanding smoking history is likely to be the cause of her COPD and therefore her chronic bronchitis. Thus, the Appellant's current chronic bronchitis is less likely than not (50 percent or lesser probability) related to military service, including documented reports of "acute respiratory disease" in February 1981 and "asthmatic bronchitis" in April 1981. Id.

The examiner went on to note that the Appellant does not have a current asthma condition.  He noted that her current condition is COPD.  It was acknowledged in the medical records that the Appellant was diagnosed with asthma; however, this diagnosis was non-contributory to her COPD.  Asthma is a condition characterized by symptoms of airway obstruction that are reversible, such as with use of bronchodilators.  A medical note by W.T. in November 2013 stated that the Appellant uses nocturnal supplemental oxygen.  The examiner indicated that this suggests the Appellant's COPD had progressed such that she requires nocturnal oxygen to improve her oxygen saturation, decrease hypoxemia, and improve her quality of life. 

Based on the above, the Board finds that the Appellant's current respiratory condition diagnoses of record are COPD and chronic bronchitis as a sub-type of COPD.  The Board finds that the most competent and credible evidence of record is against a finding that the Appellant has a current diagnosis of asthma.  In reaching this conclusion, the Board finds probative the opinions provided in the September 2015 and June 2017 medical opinions.  Here, the September 2015 and June 2017 VA examiners are physicians who possess the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA examiners' conclusions are shown to have been based upon a review of the Appellant's claims file, physical examination of the Appellant, and acknowledgement of the Appellant's reported lay history.  See Nieves-Rodriguez, supra.  The examiners both concluded that the Appellant's primary respiratory disorder is COPD which was diagnosed some 20 years after service.  The opinions found that smoking was the primary cause of the Appellant's COPD and that current chronic bronchitis was a sub-type of the Appellant's COPD, rather than an ongoing condition related to incidences of bronchitis noted in service.  The bronchitis and symptoms of asthma noted in service were found to be of a temporary and reversible nature, as indicated by treatments that the Appellant received at the time.  Additionally, the June 2017 examiner found that the Appellant does not have a current asthma diagnosis, but rather that her current symptoms are associated with her COPD.

The Board acknowledges the Appellant's assertions that her respiratory conditions had their onset in service and have continued thereafter, as well her contention that these symptoms predate the smoking habit to which the VA examiners have attributed her condition.  However, the diagnosis and etiology of a respiratory condition falls outside the realm of common knowledge of a lay person.  In this regard, while the Appellant can competently report her symptoms, any opinion regarding a current diagnosis or etiology of a respiratory condition requires medical expertise that the Appellant has not demonstrated.  Jandreau, supra.  As such, the Board assigns no probative weight to the Appellant's assertions that her current respiratory conditions are in anyway related to her military service.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Gilbert, supra.


ORDER

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), acute respiratory disease, asthma, and bronchitis is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


